McMurray, Presiding Judge.
Defendant was indicted for committing forgery in the first degree in violation of OCGA § 16-9-1 (a). The State presented evidence at a jury trial showing that defendant presented a check for payment at a grocery store that had recently been stolen from the victims’ place of business, Stracener Construction Company. The State also proved that the stolen check was made out to defendant for $125.40, is inscribed with the name of the victims’ business and bears the forged endorsement of the victim, Bobby Stracener. Defendant testified that “Mackie Lee Lewis” gave him the check, and he admitted (on cross-examination) that he witnessed “Mackie Lee Lewis” endorse the check with the name “Bobby Stracener.”
The jury found defendant guilty of the crime charged. This ap*567peal followed entry of judgment of conviction and sentence. Held:
Decided September 21, 1995.
M. E. Thompson, Jr., for appellant.
H. Lamar Cole, District Attorney, Bradfield M. Shealy, Assistant District Attorney, for appellee.
In his sole enumeration of error, defendant contends the evidence is insufficient to authorize a finding that he intended to defraud anybody when he attempted to “pass a forged check. . . .” This contention is without merit. “[S]ince ‘knowingly passing as genuine a forged instrument is conclusive of the intent to defraud,’ Jordan v. State, 127 Ga. 278 (56 SE 422) (1906), the jury was authorized to find that [defendant presented] the [victims’ check] with the intent to defraud.” Matulo v. State, 264 Ga. 673, 674 (2), 675 (449 SE2d 850). The evidence is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of committing forgery in the first degree in violation of OCGA § 16-9-1 (a). Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Howard v. State, 215 Ga. App. 342, 343 (1) (450 SE2d 824).

Judgment affirmed.


Andrews and Blackburn, JJ., concur.